                              Case 8:19-bk-08468-CPM                              Doc 34         Filed 09/24/19              Page 1 of 61              9/24/19 6:20AM




 Fill in this information to identify the case:

 Debtor name         Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08468
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               Summary of Assets, inventory,

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 24, 2019                      X /s/ Gene Weitz
                                                                       Signature of individual signing on behalf of debtor

                                                                       Gene Weitz
                                                                       Printed name

                                                                       President/CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 8:19-bk-08468-CPM                          Doc 34          Filed 09/24/19                 Page 2 of 61                            9/24/19 6:20AM




 Fill in this information to identify the case:
 Debtor name Smartscience Laboratories, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                8:19-bk-08468                                                                                                 amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Atradius Natumin                                                                                                                                                         $17,934.11
 Pharma
 Jeff Tulchin, STA
 Internatio
 225 Broadhollow
 Rd,
 Suite 150
 Melville, NY 11747
 Centennial Bank                                                Secured against                                      $45,000.00                 $22,500.00                $22,500.00
 719 Harkrider Street                                           CEO's personal
 PO Box 966                                                     Vehicles: 2002
 Conway, AR 72032                                               BMW M5 and 2007
                                                                Lincoln Navigator
 Centennial Bank                 Richard Storfer,               SBA Loan          Disputed                          $714,961.33                 $19,296.31              $695,665.02
 719 Harkrider Street            Esq.
 PO Box 966
 Conway, AR 72032                Rstorfer@rprslaw.c
                                 om
                                 (954) 331-1280
 Centennial Bank                                                Unsecured Note                                                                                          $163,000.00
 719 Harkrider Street                                           purchased from
 PO Box 966                                                     BBIF.
 Conway, AR 72032
 County Line Road                                               Trade debt                                                                                                $25,000.00
 Property, L
 15488 N. Nebraska
 Ave
 Lutz, FL 33549
 Experchem                                                      Trade debt                                                                                                $10,875.76
 Laboratories, Inc.
 1111 Flint Rd., Unit
 36
 Downsview, ON
 M3J3C7




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 8:19-bk-08468-CPM                          Doc 34          Filed 09/24/19                 Page 3 of 61                            9/24/19 6:20AM




 Debtor    Smartscience Laboratories, Inc.                                                                    Case number (if known)         8:19-bk-08468
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fechtal Promissory                                                                                                                                                       $25,000.00
 Note
 County Line Road
 Property LL
 15488 N. Nebraska
 Ave.,
 Lutz, FL 33549
 Internal Revenue     Stephanie S.                              Federal Tax Lien                                                                                        $326,354.41
 Service              Armenia
 Attn: Stephanie S.
 Armenia
 3848 West
 Columbus Dr.
 Tampa, FL 33607
 Kimball Electronics                                            Building Lease -                                                                                          $51,727.00
 1205 Kimball Blvd                                              Aug & Sept 2019
 Jasper, IN 47546                                               Rent
 Matacynski, Craig                                              Shareholder loan                                                                                          $30,000.00
 12282 Coffee Trail
 Rosemount, MN
 55068
 Merchant Funding                                               Unsecured Note                                                                                            $10,000.00
 Deven Khosla, MCA
 Recovery
 17 State Street
 Suite 400
 New York, NY 10004
 Mogren, Peter                                                  Personal Loan                                                                                             $40,000.00
 861 Eagle Ridge
 Lane
 Stillwater, MN 55082
 Peter Mogren                                                   shareholder loan                                                                                          $40,000.00
 861 Eagle Ridge
 Lane,
 Stillwater, MN 55082
 Preserve - A - chem                                                                                                                                                      $12,703.00

 PRICE DONOGHUE                                                 Accountant                                                                                                $15,835.43
 RIDENOUR
 29750 U.S. Hwy. 19
 North
 Clearwater, FL
 33761-1501
 RIADA EQUIPMENT                                                Equipment                                                                                                 $30,000.00
 LTD, INC                                                       Supplier
 16 Industry Lane
 Winder, GA
 30680-3489
 Springwell                                                     Trade debt                                                                                              $178,591.45
 219 NEW STREET
 Little Falls, NJ 07424



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 8:19-bk-08468-CPM                          Doc 34          Filed 09/24/19                 Page 4 of 61                            9/24/19 6:20AM




 Debtor    Smartscience Laboratories, Inc.                                                                    Case number (if known)         8:19-bk-08468
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Universal                                                      Trade Debt                                                                                                $12,703.00
 Preserv-A-Chem, In
 60 Jiffy Rd.
 Somerset, NJ 08873
 WEITZ, GENE C.                                                 Loans to the                                                                                            $525,414.78
 4964 QUILL COURT                                               business
 Palm Harbor, FL
 34685
 WELLS FARGO                                                    Credit card                                                                                               $21,250.27
 CARD SERVICES                                                  purchases
 PO Box5284
 Carol Stream, IL
 60197-6422




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:19-bk-08468-CPM                                            Doc 34                 Filed 09/24/19                        Page 5 of 61                       9/24/19 6:20AM


 Fill in this information to identify the case:

 Debtor name            Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               8:19-bk-08468
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           350,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       11,331,982.21

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       11,681,982.21


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           821,638.32


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           342,191.67

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,329,038.74


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,492,868.73




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                              Case 8:19-bk-08468-CPM                        Doc 34      Filed 09/24/19           Page 6 of 61                         9/24/19 6:20AM


 Fill in this information to identify the case:

 Debtor name         Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08468
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     BB&T Bank                                               Checking                        4031                                       $500.00




           3.2.     Chase Bank                                              Checking                        6093                                     $5,000.00




           3.3.     Chase Bank                                              Savings                         0261                                       $500.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $6,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 8:19-bk-08468-CPM                             Doc 34           Filed 09/24/19               Page 7 of 61                9/24/19 6:20AM



 Debtor         Smartscience Laboratories, Inc.                                                         Case number (If known) 8:19-bk-08468
                Name


        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 68,287.19    -                                    0.00 = ....                      $68,287.19
                                              face amount                                 doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                         $68,287.19
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last                Net book value of          Valuation method used        Current value of
                                                      physical inventory              debtor's interest          for current value            debtor's interest
                                                                                      (Where available)

 19.       Raw materials
           See attached Exhibit D -
           Inventory List for Raw
           Materials                                  8/31/19                                         $0.00      Tax records                            $44,952.83



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Inventory Finished
           Goods - See attached
           Exhibit D                                  8/30/19                                         $0.00      Comparable sale                        $59,706.96



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                        $104,659.79
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                         Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                              Case 8:19-bk-08468-CPM                        Doc 34      Filed 09/24/19           Page 8 of 61                9/24/19 6:20AM



 Debtor         Smartscience Laboratories, Inc.                                               Case number (If known) 8:19-bk-08468
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office Equipment - see attached asset list
           Exhibit B                                                                        $0.00                                           $1,885.24



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $1,885.24
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:19-bk-08468-CPM                          Doc 34     Filed 09/24/19          Page 9 of 61                9/24/19 6:20AM



 Debtor         Smartscience Laboratories, Inc.                                                Case number (If known) 8:19-bk-08468
                Name

            Laboratory Equipment - see attached Exhibit B
            for list of fixed assets                                                         $0.00                                        $19,296.31


            Other equipment - see attached Exhibit B                                         $0.00                                        $61,853.68



 51.        Total of Part 8.                                                                                                           $81,149.99
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used   Current value of
            property                                      extent of            debtor's interest       for current value       debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Leasehold
                     Improvements - see
                     attached fixed asset
                     list                                 Leasehold                          $0.00                                       $350,000.00




 56.        Total of Part 9.                                                                                                           $350,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                         Doc 34        Filed 09/24/19         Page 10 of 61                   9/24/19 6:20AM



 Debtor         Smartscience Laboratories, Inc.                                                Case number (If known) 8:19-bk-08468
                Name

            General description                                                Net book value of       Valuation method used        Current value of
                                                                               debtor's interest       for current value            debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            FUSOME Dermal Delivery Technology                                                $0.00     Expert                            $10,000,000.00


            FUSOME trademark                                                                 $0.00     Expert                              $1,000,000.00


            Great Results trademark                                                          $0.00     Expert                                   Unknown


            SmartScience Laboratories trademark                                              $0.00     Expert                                   Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                          $11,000,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Debtor holds a promissory note with                               70,000.00 -                                  0.00 =
            Resca International, Inc                                  Total face amount     doubtful or uncollectible amount                  $70,000.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                        Doc 34       Filed 09/24/19       Page 11 of 61                9/24/19 6:20AM



 Debtor         Smartscience Laboratories, Inc.                                              Case number (If known) 8:19-bk-08468
                Name



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                        $70,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                Case 8:19-bk-08468-CPM                                   Doc 34             Filed 09/24/19               Page 12 of 61                     9/24/19 6:20AM



 Debtor          Smartscience Laboratories, Inc.                                                                     Case number (If known) 8:19-bk-08468
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $68,287.19

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $104,659.79

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,885.24

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $81,149.99

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $350,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                            $11,000,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $70,000.00

 91. Total. Add lines 80 through 90 for each column                                                       $11,331,982.21             + 91b.              $350,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $11,681,982.21




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                               Case 8:19-bk-08468-CPM                            Doc 34           Filed 09/24/19       Page 13 of 61                         9/24/19 6:20AM


 Fill in this information to identify the case:

 Debtor name         Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)             8:19-bk-08468
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Centennial Bank                                Describe debtor's property that is subject to a lien                 $714,961.33                 $19,296.31
       Creditor's Name                                Laboratory Equipment - see attached Exhibit
       719 Harkrider Street                           B for list of fixed assets
       PO Box 966
       Conway, AR 72032
       Creditor's mailing address                     Describe the lien
                                                      UCC Statement
                                                      Is the creditor an insider or related party?
       Rstorfer@rprslaw.com                              No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5003
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Centennial Bank
       2. M2 Lease Funds, LLC

 2.2   Centennial Bank                                Describe debtor's property that is subject to a lien                   $45,000.00                $22,500.00
       Creditor's Name                                Secured against CEO's personal Vehicles:
       719 Harkrider Street                           2002 BMW M5 and 2007 Lincoln Navigator
       PO Box 966
       Conway, AR 72032
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0054
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19         Page 14 of 61                      9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                          Case number (if know)      8:19-bk-08468
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Leosons                                       Describe debtor's property that is subject to a lien                      $52,337.44            $61,853.68
        Creditor's Name                               Other equipment - see attached Exhibit B
        7200 Vineland Ave,
        Suite 212
        Ground Floor
        Sun Valley, CA 91352
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    M2 Lease Funds, LLC                           Describe debtor's property that is subject to a lien                       $9,339.55            $19,296.31
        Creditor's Name                               Laboratory Equipment - see attached Exhibit
        175 N. Patrick Blvd.                          B for list of fixed assets
        Suite 140
        Brookfield, WI 53045
        Creditor's mailing address                    Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $821,638.32

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                   Doc 34       Filed 09/24/19            Page 15 of 61                    9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                            Case number (if know)      8:19-bk-08468
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        Brian L. Besler
        Sr. VP of Admin                                                                         Line   2.4
        Me 2 Lease Funds LLC
        175 Patrick Blvd., Suite 140
        Brookfield, WI 53045

        Richard Storfer, Esq.
        101 NE Third Ave,                                                                       Line   2.1
        Suite 1800
        Fort Lauderdale, FL 33301

        Richard Storfer, Esq.
        101 NE Third Ave,                                                                       Line   2.2
        Suite 1800
        Fort Lauderdale, FL 33301




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                                 Doc 34             Filed 09/24/19        Page 16 of 61                     9/24/19 6:20AM


 Fill in this information to identify the case:

 Debtor name         Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)           8:19-bk-08468
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $6,437.26         Unknown
           Hillsborough County Tax Coll                              Check all that apply.
           P.O. Box 30012                                               Contingent
           Tampa, FL 33630                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Intangible Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $326,354.41          $291,183.80
           Internal Revenue Service                                  Check all that apply.
           Attn: Stephanie S. Armenia                                   Contingent
           3848 West Columbus Dr.                                       Unliquidated
           Tampa, FL 33607                                              Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2015, 2016, 2017, 2018                                    Payroll Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   41360                               Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                                 Doc 34             Filed 09/24/19               Page 17 of 61                          9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                                 Case number (if known)          8:19-bk-08468
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $9,400.00    $9,400.00
           John Hancock USA                                          Check all that apply.
           P.O Box 7247-7122                                            Contingent
            AR 72477-1220                                               Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     401K plan for employees
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $423.73
           Agilent Technologies, Inc.                                                  Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:     Trade debt
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,975.00
           Alcami Corp                                                                 Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:     Trade debt
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,387.64
           American Express                                                            Contingent
           P.O. Box 6618                                                               Unliquidated
           Omaha, NE 68105-0618                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit card purchases
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,863.45
           Associated Packaging                                                        Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:     Trade debt
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $296.12
           At&T                                                                        Contingent
           PO Box 538695                                                               Unliquidated
           Atlanta, GA 30353-8695                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Phone Bill
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 18 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,934.11
          Atradius Natumin Pharma
          Jeff Tulchin, STA Internatio                                          Contingent
          225 Broadhollow Rd,                                                   Unliquidated
          Suite 150                                                             Disputed
          Melville, NY 11747
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5022                         Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,553.36
          Automation                                                            Contingent
          Personnel Services                                                    Unliquidated
          PO Box 830941                                                         Disputed
          Birmingham, AL 35283
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,845.26
          Bell Chem Corp.                                                       Contingent
          1340 Bennett Drive                                                    Unliquidated
          Longwood, FL 32750-6933                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,687.01
          Buchi Corp                                                            Contingent
          PO BOX 822705                                                         Unliquidated
          Philadelphia, PA 19182-2705                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $163,000.00
          Centennial Bank                                                       Contingent
          719 Harkrider Street                                                  Unliquidated
          PO Box 966                                                            Disputed
          Conway, AR 72032
                                                                             Basis for the claim:    Unsecured Note purchased from BBIF.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $143.16
          Citus Kalix                                                           Contingent
          335 Chambersbrook Rd.                                                 Unliquidated
          Somerville, NJ 08876                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $822.26
          Cole-Parmer Instrument Co                                             Contingent
          13927 Collections Center Dr.                                          Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 19 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,147.39
          Compressed Air Systems, Inc.                                          Contingent
          9303 Stannum Street                                                   Unliquidated
          Tampa, FL 33619-2658                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $420.00
          Consumer Product Testing Co.                                          Contingent
          70 New Dutch Lane                                                     Unliquidated
          Fairfield, NJ 07004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,000.00
          County Line Road Property, L                                          Contingent
          15488 N. Nebraska Ave                                                 Unliquidated
          Lutz, FL 33549                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,441.25
          D&S Pallets                                                           Contingent
          PO BOX 18019                                                          Unliquidated
          Clearwater, FL 33762                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $58.90
          Dalemark Industries, Inc.                                             Contingent
          Excel Park 2                                                          Unliquidated
          575 Prospect St.                                                      Disputed
          Lakewood, NJ 08701
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $83.00
          Darwin Chambers                                                       Contingent
          2945 Washington Ave                                                   Unliquidated
          Saint Louis, MO 63103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $455.42
          Dickson Company                                                       Contingent
          930 S. Westwood Ave                                                   Unliquidated
          Addison, IL 60101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 20 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,380.00
          Down Under Enterprises, Inc.                                          Contingent
          PO BOX 72184                                                          Unliquidated
          Cleveland, OH 44192-2184                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,165.05
          Ductz of Tampa Bay                                                    Contingent
          3055 47th Ave N.                                                      Unliquidated
          Saint Petersburg, FL 33714                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          El Ray Development, Inc.                                              Contingent
          C/O N. Michael Kouskoutis, E                                          Unliquidated
          623 East Tarpon Avenue
                                                                                Disputed
          Tarpon Springs, FL 34689
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,475.85
          Electrical Masters by MJR                                             Contingent
          4418 N. Lauber Way                                                    Unliquidated
          Tampa, FL 33614                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,875.76
          Experchem Laboratories, Inc.                                          Contingent
          1111 Flint Rd., Unit 36                                               Unliquidated
          Downsview, ON M3J3C7                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,000.00
          Fechtal Promissory Note                                               Contingent
          County Line Road Property LL                                          Unliquidated
          15488 N. Nebraska Ave.,                                               Disputed
          Lutz, FL 33549
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.34
          Federal Express Corp                                                  Contingent
          PO BOX 660481                                                         Unliquidated
          Dallas, TX 75266-0481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 21 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,610.00
          Florida Chemical Supply                                               Contingent
          6810 E. Chelsea Street                                                Unliquidated
          Tampa, FL 33610                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,737.50
          Florida Retirement Consultan                                          Contingent
          5503 W. Waters Ave.                                                   Unliquidated
          Suite 500                                                             Disputed
          Tampa, FL 33634
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $329.71
          Frontier Communications                                               Contingent
          PO BOX 740407                                                         Unliquidated
          Cincinnati, OH 45274-0407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,960.50
          Global Pack Source                                                    Contingent
          650 Bloomfield Ave,                                                   Unliquidated
          Ste 102                                                               Disputed
          Bloomfield, NJ 07003
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,519.92
          Golden Eagle Extrusions                                               Contingent
          1762 State Road 131                                                   Unliquidated
          Milford, OH 45150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $51.56
          Gottscho Printing Systems.In                                          Contingent
          P.O. Box 185                                                          Unliquidated
          Horsham, PA 19044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $512.68
          GRAINGER
          fka Lab Safety Supply                                                 Contingent
          DEPT 882537640                                                        Unliquidated
           PO 419267                                                            Disputed
          Kansas City, MO 64141-6267
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 22 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,437.26
          Hillsborough County Tax Coll                                          Contingent
          P.O. Box 30012                                                        Unliquidated
          Tampa, FL 33630                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $457.10
          Hillsborough Public Utilitie                                          Contingent
          925 E. Twiggs Street                                                  Unliquidated
          Tampa, FL 33602                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,611.42
          JOHNSON, POPE,BOKOR,RUPPEL                                            Contingent
          PO BOX 1368                                                           Unliquidated
          Clearwater, FL 33756-1368                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,727.00
          Kimball Electronics                                                   Contingent
          1205 Kimball Blvd                                                     Unliquidated
          Jasper, IN 47546                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Building Lease - Aug & Sept 2019 Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,001.20
          L & N LABEL COMPANY, INC                                              Contingent
          2051 SUNNYDALE BLVD                                                   Unliquidated
          Clearwater, FL 33765                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,375.00
          Lipotec USA, Inc                                                      Contingent
          1097 Yates Street                                                     Unliquidated
          Lewisville, TX 75057                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          Matacynski, Craig                                                     Contingent
          12282 Coffee Trail                                                    Unliquidated
          Rosemount, MN 55068                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shareholder loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 23 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,388.43
          McMASTER-CARR SUPPLY COMPANY                                          Contingent
          PO BOX7690                                                            Unliquidated
          Chicago, IL 60680-7690                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,000.00
          Merchant Funding
          Deven Khosla, MCA Recovery                                            Contingent
          17 State Street                                                       Unliquidated
          Suite 400                                                             Disputed
          New York, NY 10004
                                                                             Basis for the claim:    Unsecured Note
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,219.25
          Microbio. Testing & Consulti                                          Contingent
          660 North Collins St.                                                 Unliquidated
          Ste 1                                                                 Disputed
          Joliet, IL 60432
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Modem Canna Science, LLC                                              Contingent
          806 W. Beacon Road                                                    Unliquidated
          Lakeland, FL 33803                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,000.00
          Mogren, Peter                                                         Contingent
          861 Eagle Ridge Lane                                                  Unliquidated
          Stillwater, MN 55082                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Personal Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,380.00
          NATIONAL LIFE INSURANCE CO.                                           Contingent
          1 NATIONAL LIFE DRIVE                                                 Unliquidated
          Montpelier, VT 05604-0002                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $32.33
          NexAir, LLC                                                           Contingent
          930 S. Westwood Ave                                                   Unliquidated
          Addison, IL 60101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 24 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $445.00
          Pace Analytical Services, In                                          Contingent
          P.O. Box 684056                                                       Unliquidated
          Chicago, IL 60695-4056                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $391.00
          Patrick White                                                         Contingent
          12301 Little Road                                                     Unliquidated
          Apt. 208                                                              Disputed
          Hudson, FL 34667
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $363.90
          Pest Boyz                                                             Contingent
          4953 Larkenheath Drive                                                Unliquidated
          Spring Hill, FL 34609                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $801.00
          PETER J. MOGREN                                                       Contingent
          861 EAGLE RIDGE LANE                                                  Unliquidated
          Stillwater, MN 55082-9171                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,000.00
          Peter Mogren                                                          Contingent
          861 Eagle Ridge Lane,                                                 Unliquidated
          Stillwater, MN 55082                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    shareholder loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $609.82
          PRATER- STERLING                                                      Contingent
          2 SAMMONS COURT                                                       Unliquidated
          Bolingbrook, IL 60440                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,703.00
          Preserve - A - chem                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 25 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,835.43
          PRICE DONOGHUE RIDENOUR                                               Contingent
          29750 U.S. Hwy. 19 North                                              Unliquidated
          Clearwater, FL 33761-1501                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accountant
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $740.21
          Quill Corporation                                                     Contingent
          PO Box37600                                                           Unliquidated
          Philadelphia, PA 19101-0600                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $800.00
          Ray Zacek                                                             Contingent
          Tax Consulting & Rep                                                  Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,350.00
          RE. MclNTOSH                                                          Contingent
          P.O. Box 16038                                                        Unliquidated
          Tampa, FL 33687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $470.00
          Reed Technology & Informatio                                          Contingent
          PO Box 7247-7518                                                      Unliquidated
          Philadelphia, PA 19170-7518                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          RIADA EQUIPMENT LTD, INC                                              Contingent
          16 Industry Lane                                                      Unliquidated
          Winder, GA 30680-3489                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $525.00
          Scientech Laboratories                                                Contingent
          Accouts Receivable                                                    Unliquidated
          107-G Corp. Blvd                                                      Disputed
          South Plainfield, NJ 07080
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 26 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,002.74
          SERVI-PAK                                                             Contingent
          334 Cornelia St.                                                      Unliquidated
          Suite# 143                                                            Disputed
          Plattsburgh, NY 12901
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $202.96
          Sigma-Aldrich                                                         Contingent
          po box 535182                                                         Unliquidated
          Demorest, GA 30535                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,114.81
          Silliker, Inc                                                         Contingent
          3155 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.46
          SMITH, RICHARD                                                        Contingent
          1747 Sprint Lane                                                      Unliquidated
          Holiday, FL 34691                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          Southern Analytical Lab, In                                           Contingent
          11 O S. Bayview Blvd                                                  Unliquidated
          Oldsmar, FL 34677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,972.48
          SPECTRUM CHEMICAL                                                     Contingent
          Mfg. Corp                                                             Unliquidated
          PO BOX 740894                                                         Disputed
          Los Angeles, CA 90074-0894
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $178,591.45
          Springwell                                                            Contingent
          219 NEW STREET                                                        Unliquidated
          Little Falls, NJ 07424                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 27 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,050.00
          Stichter,Riedel,Blain &Posti                                          Contingent
          11 o East Madison Street                                              Unliquidated
          Tampa, FL 33602-4700                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $504.67
          STRYKA BOTANICS CO., INC                                              Contingent
          279 Homestead Road                                                    Unliquidated
          Metuchen, NJ 08840                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,783.92
          Sun-Pac Manufacturing                                                 Contingent
          14201 McCormick Dr                                                    Unliquidated
          Tampa, FL 33626                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $580.00
          Talon Industries                                                      Contingent
          2300 Destiny Way                                                      Unliquidated
          Odessa, FL 33556                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,385.68
          UNIFORM CODE COUNCIL, INC.                                            Contingent
          P.O. BOX 713034                                                       Unliquidated
          Columbus, OH 43271-3034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,703.00
          Universal Preserv-A-Chem, In                                          Contingent
          60 Jiffy Rd.                                                          Unliquidated
          Somerset, NJ 08873                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $168.44
          Unlimited Bottled Water, LLC                                          Contingent
          13401 Woodward Drive                                                  Unliquidated
          Hudson, FL 34667                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34           Filed 09/24/19                 Page 28 of 61                   9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $151.77
          UPS FREIGHT                                                           Contingent
          P.O. BOX 650690                                                       Unliquidated
          Dallas, TX 75265-0690                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,009.86
          UPS/UPS scs Dallas                                                    Contingent
          UPS/UPS scs Dallas                                                    Unliquidated
          Dallas, TX 75265-0690                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          VDF FutureCeuticais, Inc.                                             Contingent
          #135237                                                               Unliquidated
          P.O Box 92170                                                         Disputed
          Elk Grove Village, IL 60009
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Vericore, LLC                                                         Contingent
          10115 Kincey Ave                                                      Unliquidated
          Suite 100
                                                                                Disputed
          Huntersville, NC 28078
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,264.21
          VISTA COLOR CORPORATION                                               Contingent
          1401 NW 78th Avenue                                                   Unliquidated
          Miami, FL 33126                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $474.65
          Waste Management of Tampa                                             Contingent
          PO Box4648                                                            Unliquidated
          Carol Stream, IL 60197-4648                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,918.31
          WC INDUSTRIES                                                         Contingent
          PO BOX 45                                                             Unliquidated
          Odessa, FL 33556                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:19-bk-08468-CPM                          Doc 34           Filed 09/24/19                  Page 29 of 61                      9/24/19 6:20AM


 Debtor       Smartscience Laboratories, Inc.                                                         Case number (if known)            8:19-bk-08468
              Name

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $525,414.78
           WEITZ, GENE C.                                                       Contingent
           4964 QUILL COURT                                                     Unliquidated
           Palm Harbor, FL 34685                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loans to the business
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $21,250.27
           WELLS FARGO CARD SERVICES                                            Contingent
           PO Box5284                                                           Unliquidated
           Carol Stream, IL 60197-6422                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Altus GTS, Inc.
           2400 Veterans Memorial Blvd.                                                               Line     3.54
           Suite 300
                                                                                                             Not listed. Explain
           Kenner, LA 70062

 4.2       Altus GTS, Inc.
           2400 Veterans Memorial Blvd.                                                               Line     3.74
           Suite 300
                                                                                                             Not listed. Explain
           Kenner, LA 70062


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     342,191.67
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,329,038.74

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,671,230.41




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                       Doc 34     Filed 09/24/19            Page 30 of 61                      9/24/19 6:20AM


 Fill in this information to identify the case:

 Debtor name         Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08468
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Building lease for
             lease is for and the nature of               laboratory
             the debtor's interest

                  State the term remaining                June 1, 2023
                                                                                    Kimball Electronics
             List the contract number of any                                        13750 Reptron Blvd
                   government contract                                              Tampa, FL 33626


 2.2.        State what the contract or                   Gummy Production
             lease is for and the nature of               Equipment: Lease to
             the debtor's interest                        Own equipment. 50%
                                                          of payment goes
                                                          towards lease
                                                          agreement, and 50% is
                                                          reduced by any
                                                          invoices due to Debtor.   Leosons
                  State the term remaining                                          7200 Vineland Ave,
                                                                                    Suite 212
             List the contract number of any                                        Ground Floor
                   government contract                                              Sun Valley, CA 91352


 2.3.        State what the contract or                   Packaging Equipment
             lease is for and the nature of               lease
             the debtor's interest

                  State the term remaining                                          M2 Lease Funds, LLC
                                                                                    175 N. Patrick Blvd.
             List the contract number of any                                        Suite 140
                   government contract                                              Brookfield, WI 53045




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                    Doc 34     Filed 09/24/19            Page 31 of 61                       9/24/19 6:20AM


 Fill in this information to identify the case:

 Debtor name         Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08468
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Gene Weitz &                      4964 Quill Court                                  Centennial Bank                    D   2.1
             Lisa Weitz                        Palm Harbor, FL 34685                                                                E/F
                                               Personal Guarantee
                                                                                                                                    G




    2.2      WEITZ, GENE C.                    4964 QUILL COURT                                  Fechtal Promissory                 D
                                               Palm Harbor, FL 34685                             Note                               E/F       3.25
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34          Filed 09/24/19             Page 32 of 61                    9/24/19 6:20AM




 Fill in this information to identify the case:

 Debtor name         Smartscience Laboratories, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         8:19-bk-08468
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,458,954.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,792,691.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,170,713.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34          Filed 09/24/19             Page 33 of 61                       9/24/19 6:20AM

 Debtor       Smartscience Laboratories, Inc.                                                           Case number (if known) 8:19-bk-08468



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    El Ray Development, Inc.                         Collection                 Pasco County Clerk of                         Pending
               2019-SC-001798                                                              Court                                         On appeal
                                                                                           7530 Little Rd
                                                                                                                                         Concluded
                                                                                           New Port Richey, FL 34654

       7.2.    Centennial Bank v.                               Collection                 Hillsborough County Court                     Pending
               Smartscience Laboratories,                                                  800 E. Twiggs Street                          On appeal
               Inc.                                                                        Tampa, FL 33602
                                                                                                                                         Concluded
               2017-CA-8135

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                             Doc 34          Filed 09/24/19           Page 34 of 61                    9/24/19 6:20AM

 Debtor        Smartscience Laboratories, Inc.                                                             Case number (if known) 8:19-bk-08468



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                   lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     FL Legal Group
                 501 E Kennedy Blvd.
                 Suite 810                                           Money held in trust for Debtor attorney
                 Tampa, FL 33602                                     fees                                                      9/3/19                  $30,000.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Debtor



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers             Total amount or
                                                                                                                       were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer             Total amount or
                Address                                         payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34          Filed 09/24/19             Page 35 of 61                  9/24/19 6:20AM

 Debtor        Smartscience Laboratories, Inc.                                                          Case number (if known) 8:19-bk-08468



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Suntrust Bank Tampa Bay                        XXXX-1918                    Checking                 August 2019                            $0.00
                 Attn: Bankruptcy Dept.                                                      Savings
                 P.O. Box 85092
                                                                                             Money Market
                 MC VA-Wmrk-7952
                                                                                             Brokerage
                 Richmond, VA 23286
                                                                                             Other

       18.2.     Centennial Bank                                XXXX-4144                    Checking                 July 2019                              $0.00
                 719 Harkrider Street                                                        Savings
                 PO Box 966
                                                                                             Money Market
                 Conway, AR 72032
                                                                                             Brokerage
                                                                                             Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34          Filed 09/24/19             Page 36 of 61                 9/24/19 6:20AM

 Debtor        Smartscience Laboratories, Inc.                                                          Case number (if known) 8:19-bk-08468



                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was             Last balance
                 Address                                        account number            instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred
       18.3.     Centennial Bank                                XXXX-3646                    Checking                 July 2019                             $0.00
                 719 Harkrider Street                                                        Savings
                 PO Box 966                                                                  Money Market
                 Conway, AR 72032                                                            Brokerage
                                                                                            Other Payroll
                                                                                          Account -
                                                                                          Checking

       18.4.     Centennial Bank                                XXXX-2480                    Checking                 July 2019                             $0.00
                 719 Harkrider Street                                                        Savings
                 PO Box 966
                                                                                             Money Market
                 Conway, AR 72032
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34          Filed 09/24/19             Page 37 of 61                          9/24/19 6:20AM

 Debtor      Smartscience Laboratories, Inc.                                                            Case number (if known) 8:19-bk-08468




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34          Filed 09/24/19             Page 38 of 61                  9/24/19 6:20AM

 Debtor      Smartscience Laboratories, Inc.                                                            Case number (if known) 8:19-bk-08468




            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                           Doc 34          Filed 09/24/19             Page 39 of 61               9/24/19 6:20AM

 Debtor      Smartscience Laboratories, Inc.                                                            Case number (if known) 8:19-bk-08468



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 24, 2019

 /s/ Gene Weitz                                                         Gene Weitz
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President/CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 8:19-bk-08468-CPM   Doc 34    Filed 09/24/19   Page 40 of 61

                                  Exhibit A/B
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 41 of 61
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 42 of 61
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 43 of 61
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 44 of 61



                            Exhibit C
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 45 of 61
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 46 of 61
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 47 of 61

                                                     Exhibit D
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 48 of 61
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 49 of 61
Case 8:19-bk-08468-CPM   Doc 34   Filed 09/24/19   Page 50 of 61
                             Case 8:19-bk-08468-CPM                           Doc 34    Filed 09/24/19      Page 51 of 61                      9/24/19 6:20AM



                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Smartscience Laboratories, Inc.                                                                Case No.      8:19-bk-08468
                                                                                  Debtor(s)                Chapter       11

                                      *Amended LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Allen and Marcy Weil                                                .26%           28267                             equity
 One Glenloch Way
 Malvern, PA 19355

 Aram Lakshmanan                                                     .11%           11,384                            Equity
 2687 Onizuka Court
 Columbia, MD 21044

 Carl Bardman                                                        .68%           73738                             Equity
 P.O. Box 667
 Green Lane, PA 18054

 Christopher & Karen Douglas                                         0.14%          15,027                            Equity
 5460 Worthington Loop
 Palm Harbor, FL 34685

 Columbia Foundation Fred Gla                                        0.19%          20,000                            Equity
 10221 Wincopin Cir. #100
 Columbia, MD 21044

 Craig A. Mataczynski                                                0.41%          44,700                            Equity
 12282 Coffee Trail
 Rosemount, MN 55068

 DataPharm Foundation c/o Ste                                        0.10%          10,830                            Equity
 4950 Reedy Brook Lane
 Columbia, MD 21044

 David Johnson                                                       0.11%          11,384                            Equity
 5498 Worthington Loop
 Palm Harbor, FL 34685

 Eric C. Mogren                                                      0.21%          22,768                            Equity
 3035 Walter Street
 Saint Paul, MN 55109

 Gary R. Weitz                                                       0.16%          17,350                            Equity
 1841 Old Sorrel Trail
 Billings, MT 59105

 Gene Weitz                                                          61.85%         6674169                           equity
 4964 Quill Ct.
 Palm Harbor, FL 34685




Sheet 1 of 5 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                          Doc 34     Filed 09/24/19     Page 52 of 61                 9/24/19 6:20AM




 In re:    Smartscience Laboratories, Inc.                                                      Case No. 8:19-bk-08468
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities        Kind of Interest
 business of holder

 Glenn S. Chapman, M.D.                                              0.09%          10,000                      Equity
 5001 Old Ocean Blvd.
 Oceanliner Villa, Apt. #3
 Boynton Beach, FL 33435

 Grace Weitz                                                         0.24%          26,025                      Equity
 7735 Cherrytree Lane
 New Port Richey, FL 34653

 James & Jeanne Upchurch                                             0.05%          5,000
 8346 Golden Prairie Drive
 Tampa, FL 33647

 James Dickerson                                                     0.19%          20,739                      Equity
 1952 Georgia Circle N.
 Clearwater, FL 33760

 Jason E. Hilber                                                     0.09%          10,000                      Equity
 13825 Chandron Drive
 Odessa, FL 33556

 Jason Paransky                                                      0.26%          28,460                      Equity
 1505 Caribbean Way
 Laguna Beach, CA 92651

 Jeffrey L. Weil                                                     0.08%          9,107                       Equity
 72-12 Dane Place
 Forest Hills, NY 11375

 Jeffrey S. Slowgrove                                                8.61%          928,658                     Equity
 1925 Diamond Court
 Oldsmar, FL 34677

 John & Patricia Thoraldson                                          0.04%          4,554                       Equity
 18907 Inca Avenue
 Lakeville, MN 55044

 Joseph E. Yasso                                                     0.16%          17,350                      Equity



 Judy A. Folz                                                        1.59%          171,450                     Equity
 25201 W. Comfort Drive
 Forest Lake, MN 55025

 June Magdy- Iskande Arkopha                                         1.85%          200,000                     Equity
 c/o Trimex
 5 Crewe Place
 magdy.iskander@arkopharma.co

List of equity security holders consists of 5 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                             Doc 34     Filed 09/24/19     Page 53 of 61                  9/24/19 6:20AM




 In re:    Smartscience Laboratories, Inc.                                                          Case No. 8:19-bk-08468
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities            Kind of Interest
 business of holder

 Keith A. Mogren                                                     .09%              10000                        Equity
 12912 Farnham Avenue
 Saint Paul, MN 55110

 Keith Douglas                                                       0.04%             4,000                        Equity
 905 Juniper St., Unit 608
 Atlanta, GA 30309

 Kenneth & Ruth Wilson                                               14.60             157500                       Equity
 12912 Farnham Avenue
 Saint Paul, MN 55110

 Linda Jacobsen                                                      0.07%             7,969                        Equity
 10359 Chevron Court
 New Port Richey, FL 34654

 Matthew Feeney                                                      0.04%             4,000                        Equity
 3690 Executive Drive
 Palm Harbor, FL 34685

 Michael & Serena Barnes                                             0.05%             5,346                        Equity
 4692 Enright Drive
 Palm Harbor, FL 34685

 Michael A. Codol                                                    1.16%             125,000                      Equity
 2529 Riva Ridge Court
 Wexford, PA 15090

 Nancy L. Mogren                                                     0.09%             10,000



 Neil J. Damato                                                      0.16%             17,350                       Equity
 533 Benson Lane
 Chester Springs, PA 19425

 Peter Mogren                                                        0.23%             25,000
 861 Eagle Ridge Lane
 Stillwater, MN 55082

 Ray Ferrara                                                         0.11%             11,384                       Equity
 c/o Provise Management
 611 Druid Rd. East, Suite 10
 Clearwater, FL 33756

 Richard & Camilla Palumbo                                           0.64%             68,759                       Equity
 1494 Woodstream Drive
 Oldsmar, FL 34677


List of equity security holders consists of 5 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                          Doc 34     Filed 09/24/19     Page 54 of 61                 9/24/19 6:20AM




 In re:    Smartscience Laboratories, Inc.                                                      Case No. 8:19-bk-08468
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities        Kind of Interest
 business of holder

 Ron Barnes NutriLife                                                0.07%          8,000                       Equity
 161 Castle Cres
 Oakville, Ontario

 Sarah Cramer                                                        0.09%          10,000                      Equity
 5396 Gulf Blvd., Suite 102
 Saint Petersburg, FL 33706

 Scott F. Mogren                                                     0.19%          20,000                      Equity
 2115 Lydia Avenue
 Saint Paul, MN 55109

 Sharon L. Johnson                                                   0.96%          104,100                     Equity
 1015 Eagle Ridge Circle
 Stillwater, MN 55082

 Stephen D. Mogren                                                   0.19%          20,000                      Equity
 930 County Road C E.
 Saint Paul, MN 55109

 Steven W. Wilde                                                     0.31%          33,440                      Equity
 2689 Timberglen Dr.
 Wexford, PA 15090

 Stu Turley                                                          0.37%          40,000                      Equity



 Ted Henter                                                          0.74%          80,000                      Equity
 8335 37th Ave. North
 Saint Petersburg, FL 33710

 Thomas A. Smith                                                     0.16%          17,350                      Equity
 7897 Newberry Court, N.
 Stillwater, MN 55082

 Thomas G. & Judy Mogren                                             0.21%          22,768                      Equity
 10188 65th Street, N.
 Stillwater, MN 55082




List of equity security holders consists of 5 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                         Doc 34          Filed 09/24/19             Page 55 of 61                          9/24/19 6:20AM




 In re:    Smartscience Laboratories, Inc.                                                               Case No. 8:19-bk-08468
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President/CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date September 24, 2019                                                     Signature /s/ Gene Weitz
                                                                                            Gene Weitz

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 5 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-08468-CPM                       Doc 34       Filed 09/24/19    Page 56 of 61               9/24/19 6:20AM




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Smartscience Laboratories, Inc.                                                             Case No.   8:19-bk-08468
                                                                                 Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President/CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       September 24, 2019                                       /s/ Gene Weitz
                                                                      Gene Weitz/President/CEO
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                   Case 8:19-bk-08468-CPM    Doc 34        Filed 09/24/19   Page 57 of 61


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Smartscience Laboratories, Inc.     Automation                                County Line Road Property, L
13760 Reptron Blvd,                 Personnel Services                        15488 N. Nebraska Ave
Tampa, FL 33626                     PO Box 830941                             Lutz, FL 33549
                                    Birmingham, AL 35283



Niurka Fernandez Asmer              Bell Chem Corp.                           D&S Pallets
FL Legal Group                      1340 Bennett Drive                        PO BOX 18019
2700 W. Dr. MLK Jr. Blvd            Longwood, FL 32750-6933                   Clearwater, FL 33762
Suite 400
Tampa, FL 33607

Agilent Technologies, Inc.          Brian L. Besler                           Dalemark Industries, Inc.
                                    Sr. VP of Admin                           Excel Park 2
                                    Me 2 Lease Funds LLC                      575 Prospect St.
                                    175 Patrick Blvd., Suite 140              Lakewood, NJ 08701
                                    Brookfield, WI 53045

Alcami Corp                         Buchi Corp                                Darwin Chambers
                                    PO BOX 822705                             2945 Washington Ave
                                    Philadelphia, PA 19182-2705               Saint Louis, MO 63103




Altus GTS, Inc.                     Centennial Bank                           Dickson Company
2400 Veterans Memorial Blvd.        719 Harkrider Street                      930 S. Westwood Ave
Suite 300                           PO Box 966                                Addison, IL 60101
Kenner, LA 70062                    Conway, AR 72032



American Express                    Citus Kalix                               Down Under Enterprises, Inc.
P.O. Box 6618                       335 Chambersbrook Rd.                     PO BOX 72184
Omaha, NE 68105-0618                Somerville, NJ 08876                      Cleveland, OH 44192-2184




Associated Packaging                Cole-Parmer Instrument Co                 Ductz of Tampa Bay
                                    13927 Collections Center Dr.              3055 47th Ave N.
                                    Chicago, IL 60693                         Saint Petersburg, FL 33714




At&T                                Compressed Air Systems, Inc.              El Ray Development, Inc.
PO Box 538695                       9303 Stannum Street                       C/O N. Michael Kouskoutis, E
Atlanta, GA 30353-8695              Tampa, FL 33619-2658                      623 East Tarpon Avenue
                                                                              Tarpon Springs, FL 34689



Atradius Natumin Pharma             Consumer Product Testing Co.              Electrical Masters by MJR
Jeff Tulchin, STA Internatio        70 New Dutch Lane                         4418 N. Lauber Way
225 Broadhollow Rd,                 Fairfield, NJ 07004                       Tampa, FL 33614
Suite 150
Melville, NY 11747
                  Case 8:19-bk-08468-CPM    Doc 34       Filed 09/24/19   Page 58 of 61




Experchem Laboratories, Inc.       Gottscho Printing Systems.In             L & N LABEL COMPANY, INC
1111 Flint Rd., Unit 36            P.O. Box 185                             2051 SUNNYDALE BLVD
Downsview, ON M3J3C7               Horsham, PA 19044                        Clearwater, FL 33765




Fechtal Promissory Note            GRAINGER                                 Leosons
County Line Road Property LL       fka Lab Safety Supply                    7200 Vineland Ave,
15488 N. Nebraska Ave.,            DEPT 882537640                           Suite 212
Lutz, FL 33549                      PO 419267                               Ground Floor
                                   Kansas City, MO 64141-6267               Sun Valley, CA 91352

Federal Express Corp               Hillsborough County Tax Coll             Lipotec USA, Inc
PO BOX 660481                      P.O. Box 30012                           1097 Yates Street
Dallas, TX 75266-0481              Tampa, FL 33630                          Lewisville, TX 75057




Florida Chemical Supply            Hillsborough Public Utilitie             M2 Lease Funds, LLC
6810 E. Chelsea Street             925 E. Twiggs Street                     175 N. Patrick Blvd.
Tampa, FL 33610                    Tampa, FL 33602                          Suite 140
                                                                            Brookfield, WI 53045



Florida Retirement Consultan       Internal Revenue Service                 Matacynski, Craig
5503 W. Waters Ave.                Attn: Stephanie S. Armenia               12282 Coffee Trail
Suite 500                          3848 West Columbus Dr.                   Rosemount, MN 55068
Tampa, FL 33634                    Tampa, FL 33607



Frontier Communications            John Hancock USA                         McMASTER-CARR SUPPLY COMP
PO BOX 740407                      P.O Box 7247-7122                        PO BOX7690
Cincinnati, OH 45274-0407          AR 72477-1220                            Chicago, IL 60680-7690




Gene Weitz & Lisa Weitz            JOHNSON, POPE,BOKOR,RUPPEL               Merchant Funding
4964 Quill Court                   PO BOX 1368                              Deven Khosla, MCA Recovery
Palm Harbor, FL 34685              Clearwater, FL 33756-1368                17 State Street
                                                                            Suite 400
                                                                            New York, NY 10004

Global Pack Source                 Kimball Electronics                      Microbio. Testing & Consulti
650 Bloomfield Ave,                1205 Kimball Blvd                        660 North Collins St.
Ste 102                            Jasper, IN 47546                         Ste 1
Bloomfield, NJ 07003                                                        Joliet, IL 60432



Golden Eagle Extrusions            Kimball Electronics                      Modem Canna Science, LLC
1762 State Road 131                13750 Reptron Blvd                       806 W. Beacon Road
Milford, OH 45150                  Tampa, FL 33626                          Lakeland, FL 33803
                    Case 8:19-bk-08468-CPM    Doc 34     Filed 09/24/19   Page 59 of 61




Mogren, Peter                        Preserve - A - chem                    SERVI-PAK
861 Eagle Ridge Lane                                                        334 Cornelia St.
Stillwater, MN 55082                                                        Suite# 143
                                                                            Plattsburgh, NY 12901



NATIONAL LIFE INSURANCE CO.          PRICE DONOGHUE RIDENOUR                Sigma-Aldrich
1 NATIONAL LIFE DRIVE                29750 U.S. Hwy. 19 North               po box 535182
Montpelier, VT 05604-0002            Clearwater, FL 33761-1501              Demorest, GA 30535




NexAir, LLC                          Quill Corporation                      Silliker, Inc
930 S. Westwood Ave                  PO Box37600                            3155 Paysphere Circle
Addison, IL 60101                    Philadelphia, PA 19101-0600            Chicago, IL 60674




Pace Analytical Services, In         Ray Zacek                              SMITH, RICHARD
P.O. Box 684056                      Tax Consulting & Rep                   1747 Sprint Lane
Chicago, IL 60695-4056                                                      Holiday, FL 34691




Patrick White                        RE. MclNTOSH                           Southern Analytical Lab, In
12301 Little Road                    P.O. Box 16038                         11 O S. Bayview Blvd
Apt. 208                             Tampa, FL 33687                        Oldsmar, FL 34677
Hudson, FL 34667



Pest Boyz                            Reed Technology & Informatio           SPECTRUM CHEMICAL
4953 Larkenheath Drive               PO Box 7247-7518                       Mfg. Corp
Spring Hill, FL 34609                Philadelphia, PA 19170-7518            PO BOX 740894
                                                                            Los Angeles, CA 90074-0894



PETER J. MOGREN                      RIADA EQUIPMENT LTD, INC               Springwell
861 EAGLE RIDGE LANE                 16 Industry Lane                       219 NEW STREET
Stillwater, MN 55082-9171            Winder, GA 30680-3489                  Little Falls, NJ 07424




Peter Mogren                         Richard Storfer, Esq.                  Stichter,Riedel,Blain &Posti
861 Eagle Ridge Lane,                101 NE Third Ave,                      11 o East Madison Street
Stillwater, MN 55082                 Suite 1800                             Tampa, FL 33602-4700
                                     Fort Lauderdale, FL 33301



PRATER- STERLING                     Scientech Laboratories                 STRYKA BOTANICS CO., INC
2 SAMMONS COURT                      Accouts Receivable                     279 Homestead Road
Bolingbrook, IL 60440                107-G Corp. Blvd                       Metuchen, NJ 08840
                                     South Plainfield, NJ 07080
                   Case 8:19-bk-08468-CPM   Doc 34     Filed 09/24/19   Page 60 of 61




Sun-Pac Manufacturing               VISTA COLOR CORPORATION
14201 McCormick Dr                  1401 NW 78th Avenue
Tampa, FL 33626                     Miami, FL 33126




Talon Industries                    Waste Management of Tampa
2300 Destiny Way                    PO Box4648
Odessa, FL 33556                    Carol Stream, IL 60197-4648




UNIFORM CODE COUNCIL, INC.          WC INDUSTRIES
P.O. BOX 713034                     PO BOX 45
Columbus, OH 43271-3034             Odessa, FL 33556




Universal Preserv-A-Chem, In        WEITZ, GENE C.
60 Jiffy Rd.                        4964 QUILL COURT
Somerset, NJ 08873                  Palm Harbor, FL 34685




Unlimited Bottled Water, LLC        WELLS FARGO CARD SERVICES
13401 Woodward Drive                PO Box5284
Hudson, FL 34667                    Carol Stream, IL 60197-6422




UPS FREIGHT
P.O. BOX 650690
Dallas, TX 75265-0690




UPS/UPS scs Dallas
UPS/UPS scs Dallas
Dallas, TX 75265-0690




VDF FutureCeuticais, Inc.
#135237
P.O Box 92170
Elk Grove Village, IL 60009



Vericore, LLC
10115 Kincey Ave
Suite 100
Huntersville, NC 28078
                             Case 8:19-bk-08468-CPM                       Doc 34      Filed 09/24/19           Page 61 of 61                     9/24/19 6:20AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re       Smartscience Laboratories, Inc.                                                                  Case No.      8:19-bk-08468
                                                                                Debtor(s)                     Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 24, 2019                                                         /s/ Niurka Fernandez Asmer
     Date                                                                       Niurka Fernandez Asmer 370680
                                                                                Signature of Attorney
                                                                                FL Legal Group
                                                                                2700 W. Dr. MLK Jr. Blvd
                                                                                Suite 400
                                                                                Tampa, FL 33607
                                                                                813-221-9500
                                                                                NFAsmer@FLLegalGroup.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
